Citation Nr: 1421142	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a tumor of the esophagus, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to April 1947, and from
December 1948 to September 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO in Nashville, Tennessee.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in April 2009.  The Veteran has not submitted good cause for his failure to appear, nor has he requested that the hearing be rescheduled.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing treated as withdrawal of request).  

Although the Veteran specifically noted in the April 2008 notice of disagreement that he was disagreeing with the April 4, 2008 rating decision, the Board construes this reference as indicating the June 2007 rating decision.  

In January 2010, the Board found that new and material evidence had been received sufficient to reopen this claim.  The Board remanded the appeal for certain specified development.  In June 2012, the Board again remanded this appeal for corrective action.  The appeal has since been returned to the Board for further appellate action.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's esophageal leiomyoma and post-surgical residuals consisting of a current esophageal diverticulum are not included among the diseases presumed to be associated with service in veterans exposed to ionizing radiation, are not considered radiogenic diseases, and are not otherwise related to service.


CONCLUSION OF LAW

Residuals of a tumor of the esophagus were not incurred in service and are not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for current post-surgical residuals of an esophageal tumor excised in 1975.  He asserts that the tumor resulted from ionizing radiation exposure incurred during service.  

Regarding the nature of current residuals, the report of an August 3, 2010 gastrointestinal consultation reveals a history of an apparently benign esophageal lesion removed in 1975.  A barium-swallow X-ray was taken on July 29, 2010, which showed a moderate to large distal esophageal diverticulum.  It was noted in that report that the current esophageal diverticulum was a result of the 1975 surgery.  

The Board notes that this appeal was remanded in June 2012 in an attempt to ensure that all service records have been obtained and to obtain a medical examination and opinion to clarify an inconclusive statement made by a VA care provider in November 2007 that the residuals of an esophageal tumor excision were "possibly" related to the Veteran's exposure to gamma particles (fallout).  It was later determined that the noted care provided had subsequently retired and no clarification could be obtained.  

A VA examination was scheduled for November 4, 2013; however, a notation in the claims file indicates that the Veteran was unable to attend the examination due to a stroke.  The RO subsequently requested an opinion based on a review of the claims file.  That opinion was obtained in February 2014.  The VA physician noted that the Veteran served in proximity to nuclear testing experiments at Eniwetok between 1949 and 1950.  The physician noted that the Veteran claimed that he had an 18-inch tumor removed from his esophagus in 1975 and this tumor was secondary to his possible exposure to ionizing radiation while on active duty.  However, in review of the records, the examiner determined that the benign leiomyoma removed in July 1975 was only 4 inches, and was benign, with no suggestion of malignancy on the pathology report.  The physician provided his opinion as follows:

Review of the literature shows no evidence of radiation exposure to be the etiology of a leiomyoma.  In addition, in reviewing the potential side effects of radiation exposure, there is no evidence of radiation causing leiomyomas to develop in the gastrointestinal tract.  It is extremely unlikely that this Veteran's esophageal tumor has any relationship to his possible radiation exposure while on active duty.  As noted above there is no medical evidence to support this when reviewing both the etiology of leiomyomas and the side effects of radiation exposure.

In an email to the RO, also in February 2014, the physician stated:

In review of the etiology of leiomyoma, there is no recorded association with radiation exposure.  In review of radiation side effects, there is no association in the GI tract with increased risk of leiomyoma.  

The Board finds that the February 2014 opinion is adequate to address the essential question in this appeal, whether the tumor excised in 1975 is related to ionizing radiation exposure.  The examiner was clearly familiar with the Veteran's medical history and understood the nature of the esophageal tumor, as well as the assertions of the Veteran regarding radiation exposure.  As the VA physician found no relationship between the tumor and ionizing radiation exposure, the question of verification of in-service ionizing radiation exposure is rendered unnecessary.  Whether or not the Veteran was exposed to ionizing radiation during service, the only conclusively stated medical opinion on the question of etiology is against any relationship between the tumor and ionizing radiation exposure.  

The Board acknowledges that specific statutory and regulatory provisions apply regarding claims associated with in-service ionizing radiation exposure.  Certain disease are presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) if an enumerated disease is diagnosed.  In addition, 38 C.F.R. § 3.311 provides specific development procedures where one of the specifically enumerated radiogenic diseases is diagnosed.  Here, the esophageal tumor excised in 1975 was in the nature of a leiomyoma, which is not listed among the presumptively service-connected diseases and which is not listed among the radiogenic diseases.  Accordingly, those provisions do not apply.  

The Veteran does not assert that the esophageal tumor that lead to the current diverticulum began in service.  The Veteran was separated from service in 1952 and the tumor was not excised until 1975.  The service treatment records reveal no treatment for an esophageal tumor, and the examination at service separation in August 1952 was pertinently normal.  The Veteran's sole contention in this appeal is that ionizing radiation exposure in service caused the tumor which developed years later.  Thus the February 2014 opinion directly addresses the Veteran's contentions.  

A February 4, 2011 VA Primary Care Physician Note indicates that, in addition to the Veteran's presence on a Pacific island where they were testing nuclear bombs in 1949-50, the Veteran was a retired machinist who worked at the Oak Ridge nuclear facility around uranium.  While it is unclear when the Veteran worked at Oak Ridge, to the extent that this occurred in service, the February 2014 opinion addresses ionizing radiation exposure in general and is equally applicable to all incidents of ionizing radiation exposure.  

The Veteran has not asserted that he was exposed to non-ionizing radiation during service.  

There is no medical opinion that conflicts with the February 2014 opinion.  The November 2007 opinion is inconclusive and does not conflict with the February 2014 opinion.  The United States Court of Appeals for Veterans' Claims has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

References to ionizing radiation exposure in the medical records simply recount the assertion of the Veteran, but do not comment on or endorse this assertion.  A July 20, 2010 treatment note contains a reference to the esophageal diverticulum with the notation "He believes this is due to ionizing radiation exposure while on active duty."  Similarly, the August 2010 gastrointestinal consultation includes the notation that the Veteran believes the benign esophageal tumor was from ionizing radiation exposure he had in 1950s atomic-bomb explosion he witnessed in pacific while in service.  

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that establishing the etiology of an esophageal tumor falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his assertion that ionizing radiation exposure in service caused his esophageal tumor is not competent evidence.  The restatement of this assertion by medical professionals without comment or endorsement does not transform the assertion into competent evidence.  It carries essentially no probative weight regarding the etiology of the esophageal tumor.  

In light of the Board's finding that the only etiology opinion that is both competent and conclusively stated is against any relationship between in-service ionizing radiation exposure and the onset of the esophageal tumor, and as there is no assertion on the Veteran's part or other evidence to indicate direct in-service incurrence of the esophageal tumor, the Board concludes that service connection for residuals of a tumor of the esophagus is not warranted.  

The Veteran has not asserted that the Veterans Claims Assistance Act of 2000 (VCAA) notice provided by the RO in April 2007 was inadequate.  

The RO has obtained private treatment records identified by the Veteran, as well as his VA treatment records.  The RO has made several attempts at ensuring the completeness of the service treatment records and service personnel records; however, it would appear that at least a portion of those records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In these circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Based on the responses received from the NPRC, the Board finds that there is no reasonable possibility that additional development would prove fruitful.  Moreover, the absence of service records documenting radiation exposure is not the basis for the denial of this claim.  The essential question is a relationship between esophageal tumor and radiation exposure.  Further efforts to obtain service treatment records would not be relevant to this question.  Thus, there is no prejudice to the claim in the inability to obtain the complete service records.  

As noted above, the Veteran did not appear for a scheduled VA examination due to a reported stroke.  The Veteran's representative has requested that the case be remanded in order to determine if the Veteran has sufficiently recovered from the stroke to attend an examination.  However, the Board finds that an additional remand is not necessary because on this matter there is no prejudice in proceeding without an examination.  The record contains adequate evidence as to the nature of the current disability.  The tumor itself was excised many years ago and recent imaging and examination reports provide a detailed description of the current residuals.  In lieu of an examination, the RO obtained a medical opinion based on file review.  That opinion addresses the esophageal tumor and, by extension, any residuals of the esophageal tumor.  The opinion definitively establishes that the tumor is not related to ionizing radiation exposure, and therefore that no tumor residuals are related to radiation exposure.   The Veteran's representative has not articulated how an examination of the Veteran would provide any additional information relevant to the claim under the circumstances of this case.  Indeed, the Board finds that there is no reasonable possibility that an examination would aid in substantiating the claim.  

Finally, the Board finds that its remand instructions have been substantially completed.  The RO made an additional attempt to obtain service treatment records, it obtained updated VA treatment records, and it scheduled a VA examination.  When the Veteran was unable to attend the examination, it obtained an opinion based on file review.  The goals of the Board's remand have been fulfilled.  As the RO has substantially complied with the remand instructions, a remand for corrective action is not necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


ORDER

Service connection for residuals of a tumor of the esophagus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


